Citation Nr: 0012539	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-02 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current disability of bilateral hearing loss to 
active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The enlistment record and report of separation stated that 
the veteran served as an automotive mechanic during World War 
II and that he earned the Army Occupation of Germany Victory 
Ribbon.  He served outside the continental United States from 
December 1945 to June 1946.  

The January 1944 enlistment examination report revealed 
hearing of 20/20 in the right ear and 20/20 in the left ear, 
and ear conditions were normal.  The July 1944 flying 
examination report revealed whisper test results of 20/20 in 
the right ear and 20/20 in the left ear, and there were no 
ear abnormalities.  No audiometer test was conducted.  The 
June 1946 discharge examination report revealed whisper test 
results of 15/15 in the right ear and 15/15 in the left ear.  

The January 1998 appeal alleged that the veteran was exposed 
to acoustic trauma in service and that his jobs after service 
were not noise-related.  

The veteran underwent a VA audiological examination in August 
1998.  The examiner reviewed the veteran's claims folder.  
The veteran presented with complaints of increasing 
difficulty understanding speech in many situations.  He 
reported hearing problems of gradual onset over many years.  
No tinnitus or physical ear symptoms were reported.  The 
veteran noted some exposure to aircraft noise on duty.  No 
previous hearing tests or hearing aid use was reported in the 
veteran's history.  Audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
45
55
65
60
60
60
LEFT
45
60
60
60
60
60

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 40 percent in the left ear.  
Pure tone audiometrics indicated a fairly flat moderate 
sensory hearing loss bilaterally.  Loss was symmetrical in 
nature.  Word recognition ability was reduced bilaterally.  
Acoustic imittance tests showed normal middle ear pressure 
and compliance, with acoustic reflex responses consistent 
with loss.  The diagnosis was moderate bilateral hearing 
loss.  The examiner noted that the veteran's hearing was 
normal at discharge from service.  The examiner opined that 
configuration of loss, gradual onset, and absence of tinnitus 
as described by the veteran did not suggest noise exposure as 
a likely source of the hearing loss.  

The representative's December 1999 brief alleged that the 
veteran served as an automotive mechanic in the African and 
European theaters of operation during World War II.  The 
veteran and his representative alleged that noise exposure 
caused the veteran's bilateral hearing loss because he worked 
in noise-free environments since service.  

Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  In Godfrey, the Court provided the following 
guidance: "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of section 1110 would be satisfied."  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1999), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d)(1999); Kessel v. West, 13 Vet. App. 9, 17 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  The medical evidence included 
a current diagnosis of bilateral hearing loss because the 
August 1998 audiometric examination revealed bilateral 
hearing loss in every frequency tested and in speech 
recognition tests.  See 38 C.F.R. § 3.385.  

The claim is not well grounded because the medical evidence 
did not show diagnosis or treatment of bilateral hearing loss 
in service.  Instead, the veteran's hearing was normal at 
enlistment and discharge from service, and the first 
diagnosis of bilateral hearing loss appeared in August 1998, 
over 42 years after the veteran separated from service.  The 
veteran also told the August 1998 examiner that his hearing 
loss was gradual over many years.  The provisions of 
38 U.S.C.A. § 1154(b) were inapplicable because the evidence 
did not show combat duty.  Instead, the veteran served within 
the continental United States until he went overseas in 
December 1945.  

In any event, the claim is not well grounded because the 
medical evidence did not include a nexus opinion relating the 
current bilateral hearing loss to active service.  The 
configuration of hearing loss, the gradual onset, and the 
absence of tinnitus led the August 1998 examiner to opine 
that noise exposure was not a likely cause of the veteran's 
hearing loss.  

The veteran and his representative asserted that noise 
exposure in service caused the veteran's hearing loss many 
years later because his jobs after service were not noise-
related, and the veteran reported some exposure to aircraft 
noise during service to the August 1998 examiner.  
Nonetheless, the veteran and his representative are lay 
persons who are not competent to diagnose the cause of his 
current bilateral hearing loss.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

